DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 CLIFTON DAVIS and LEROY DAVIS,
                           Appellants,

                                      v.

                              HOPE DAVIS,
                                Appellee.

                              No. 4D22-1653

                         [September 30, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No. 562021CA001493.

  Clifton Davis and Leroy Davis, Fort Pierce, pro se.

  No appearance filed for appellee.

PER CURIAM.

  Affirmed. Fla. R. App. P. 9.315(a).

GROSS, GERBER and LEVINE, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.